Citation Nr: 1743762	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1992 to June 1998 and June 2000 to October 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

In November 2011, December 2014, and February 2017, the Board remanded the claim for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I. Private Treatment Records 

In March 2017, the Veteran identified that he received mental health treatment from a private provider at Presbyterian Mental Services.  This provider submitted a statement on behalf of the Veteran confirming that the Veteran began treatment in March 2016.  See February 2017 Presbyterian Mental Services Correspondence.  The record does not appear to contain complete records from this private treatment provider.  On remand, an attempt should be made to obtain any identified relevant private treatment records.

II. VA Examination 

Service treatment records (STRs) reflect that the Veteran was diagnosed with PTSD with anxiety, depression, and a sleep disorder while in-service by a social worker.  See September 2006 STR.  Post-service treatment records also document that the Veteran was diagnosed with PTSD.  See e.g., October 2015 and January 2016 VA Treatment Notes and February 2017 Presbyterian Mental Services Correspondence.  In June 2016, the Veteran was afforded a VA examination in order to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The June 2016 examiner opined that the Veteran's history did not support a diagnosis of PTSD, but added that the Veteran has a history of depressed mood and poor stress management.  The examiner attributed these conditions to the Veteran's family problems and noted that it was less likely than not that they are related to any in-service trauma.  The Board remanded the case in February 2017 and asked for an addendum opinion to reconcile any opinion with the prior PTSD diagnoses.  

An addendum opinion was provided in March 2017.  The June 2016 examiner essentially copied the opinion she provided in June 2016 and concluded the Veteran did not have PTSD.  The examiner failed to reconcile the prior PTSD diagnosis as instructed by the February 2017 Board remand.  The examiner also noted that the Veteran was never formally screened for or diagnosed with PTSD in-service.  The Board concludes this addendum opinion does not comply with the February 2017 Board remand instructions that asked the examiner to reconcile the prior PTSD diagnosis with any provided opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board also concludes that this opinion is inadequate because it fails to account for the Veteran's prior mental health history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate).  Thus, a new examination in needed. 

Additionally, the Board finds that for the purposes of this remand, the Veteran's lay statements are sufficient to establish in-service stressors.  Where an alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

The Veteran was deployed to Iraq and afterward completed a post-deployment questionnaire in November 2005.  In it, he indicated that he felt in danger of being killed during deployment.  His DD 214 shows a military occupational specialty (MOS) of wheeled vehicle mechanic.  In September 2006, and during active service, the Veteran presented with concerns for PTSD and symptoms of depression, anger, nightmares, irritability, and difficulty being in public places.  A January 2016 VA treatment note documents that the Veteran relayed that some of his duties in Iraq required him to secure vehicles that were destroyed as a result of improvised explosive devices (IEDs) and that he saw some of these vehicles covered in blood.  He also noted that he was subjected to repeated mortar attacks.  In a September 2016 Notice of Disagreement (NOD) and in a February 2017 letter to his Congressman, the Veteran recounted the stressors he noted at the January 2016 encounter.  

The Veteran is competent to provide evidence regarding the facts or circumstances of what he experienced in-service.  His post-deployment in-service description of the fear of being killed is supported by subsequent statements recounting repeated mortar attacks.  It is consistent with the places, types, and circumstances of his service in Iraq as a wheeled vehicle mechanic that he would have been in fear of hostile military or terrorist activity.  Also, a January 2016 VA treatment note documents that a VA psychiatrist indicated that the Veteran's described stressors are adequate to support a PTSD diagnosis.  However, the record contains conflicting evidence regarding whether the Veteran has a diagnosis of PTSD; therefore, further clarification is needed.  See 38 C.F.R. § 3.304(f)(3); see also Nat'l Org. of Veterans' Advocates v. Sec'y of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012).  Therefore, further examination is necessary.

The record reflects psychiatric diagnoses have been considered under both DSM-IV and DSM-5.  A final rulemaking amended § 4.125(a) to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015); see 79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the final rulemaking states that "[t]he Secretary does not intend for the provisions of th[e] final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction."  The Veteran's case was originally certified for appeal to the Board and was remanded by the Board prior to August 4, 2014; therefore, pursuant to the effective date of the rulemaking, diagnosis must be considered under DSM-IV.  However, in this case, diagnoses have already been considered under DSM-5; therefore, the Board finds that in order to afford the Veteran every possible benefit of the doubt, the examination should consider whether the Veteran has a PTSD diagnosis under either DSM-IV or DSM-5.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA treatment records from December 2016 to the present. 

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any identified relevant private medical records, to include from Presbyterian Mental Services.  All attempts to secure these records must be documented in the record.  

3. If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4. After completing the development requested in items (1) and (2), schedule the Veteran for a VA examination with an appropriate clinician other than the examiner who completed the June 2016 and March 2017 examinations, to address the nature and etiology of any diagnosed psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. After examining the Veteran, reviewing his pertinent medical history, and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders under DSM-IV and DSM-5 criteria.  If the examiner determines it is not possible to complete an examination under both criteria, please explain the reason why it is not possible, and explain which criteria are being used.

The examiner should then provide an opinion as to the following: 
  
(A) If PTSD is diagnosed under either DSM-IV or DSM-5, the examiner should opine whether it is at least as likely as not (50% or greater probability) that any of the claimed stressors caused the Veteran's PTSD.

(B) If the examination results in any psychiatric diagnosis other than PTSD under DSM-IV or DSM-5, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder(s), to include whether it is at least as likely as not (a 50% or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's active service.

For purposes of providing the opinion, the reviewing clinician should accept as true that the Veteran felt in danger of being killed during deployment, that he secured vehicles that were destroyed as a result of IED explosions, and that he saw some of these vehicles covered in blood.  See November 2005 Post-Deployment Questionnaire, September 2016 NOD, and February 2017 Congressional Correspondence. 

The examiner must consider the in-service and post-service PTSD diagnoses and reconcile them with his or her opinion.  See, e.g., September 2006 STR, October 2015 and January 2016 VA Treatment Notes, and February 2017 Presbyterian Mental Services Correspondence.

The examiner should provide a complete rationale for any opinion(s) rendered.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




